276 S.W.3d 905 (2009)
STATE of Missouri, Respondent,
v.
William G. VANWINKLE, Appellant.
No. WD 68737.
Missouri Court of Appeals, Western District.
February 17, 2009.
Craig A. Johnston, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
William G. Vanwinkle appeals the circuit court's judgment convicting him of one count of first-degree statutory sodomy and one count of first-degree statutory rape. We affirm. Rule 30.25(b).